Citation Nr: 0420051	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  02-08 814A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to recognition of the veteran's son as a 
"helpless child" based on a finding of permanent incapacity 
for self-support prior to attaining the age of 18 years.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Son


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
December 1945.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in June 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, VA.

The Board notes that the veteran died in March 1983.  In a 
decision dated in August 1996, the Board granted the 
appellant dependency and indemnity compensation benefits 
pursuant to 38 U.S.C.A. § 1151.  In March 2002, the appellant 
filed her claim for helpless child benefits for her son.

The appellant testified in April 2004 before the undersigned 
Veterans Law Judge, who was designated by the Chairman to 
conduct the hearings pursuant to 38 U.S.C.A. § 7102(b) (West  
Supp. 2001) and who will participate in this decision.

A motion to advance this case on docket, due to financial 
hardship was received by the Board in May 2004.  This motion 
was granted by the Board in July 2004.  See 38 U.S.C.A. 
§ 7101 (West 2002); 38 C.F.R. § 20.900(c) (2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), was enacted and became effective.  In 
addition, VA promulgated regulations to implement the 
provisions of the law.  38 C.F.R. § 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  VA is not required to provide assistance to 
a claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  

The Board finds that VA's redefined duties to notify and 
assist a claimant, as set forth in the VCAA, have not been 
fulfilled regarding the issue on appeal.  The RO did not 
provide the appellant with notice as required by the VCAA 
regarding what she needed to provide to establish the status 
of the veteran's son as a "helpless child" within the 
meaning of the governing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The RO must provide 
the appellant with such information, as required by law.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A.

In testimony before the undersigned Veterans Law Judge in 
April 2004, the appellant and her representative stated that 
the veteran's son had experienced medical difficulties 
following a car accident in 1956, including mental 
retardation and leg problems which made him helpless.  They 
further testified that a Dr. Clifford of Peter's Creek Clinic 
in Roanoke had treated the child for a long time, and had 
concurred with the opinion that the veteran's son manifested 
some kind of mental or brain abnormality.

While the appellant has forwarded some of the veteran's son's 
private medical records, these are recent, dating mainly from 
2000 to the present, with a hospital report from 1993.  The 
veteran's son is approximately 47 years old at present.  The 
Board finds it would be helpful to inform the appellant 
clearly of the regulations governing the recognition of the 
veteran's son as a "helpless child" and of the evidence not 
of record necessary to substantiate her claim, and to afford 
her the opportunity to identify health care providers who may 
have treated the veteran's son following the car accident and 
prior to his reaching the age of 18.

Recently, the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  See Pelegrini v. Principi, No. 01-944, 2004 
U.S. App. Vet. Claims LEXIS 370 (June 24, 2004).  The Court 
addressed both the timing and content of these notice 
requirements.  Id. at *17-23.  The Court held that VCAA 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in his or her possession that pertains 
to the claim.  Id. at *22.  This new "fourth element" of 
the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1) (2003).  Id.  

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO must ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied as to the issue on appeal.  In 
particular, the RO must inform the 
appellant: (1) of the notification and 
duty to assist provisions of the VCAA and 
its implementing regulations, (2) about 
the information and evidence not of 
record that is necessary to substantiate 
her claim to have the veteran's son 
recognized as a "helpless child" within 
the meaning of the governing regulations; 
(3) about the information and evidence 
that VA will seek to provide; (4) about 
the information and evidence the 
appellant is expected to provide; and 
(5) request or tell her to provide any 
evidence in her possession that pertains 
to her claim.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issues 
on appeal.

2.  The RO should request that the 
appellant identify all VA and non-VA 
health care providers who treated the 
veteran's son prior to his turning 18, 
including Dr. Clifford of Peter's Creek 
Clinic in Roanoke, Virginia.  The RO 
should procure duly executed 
authorization for the release of private 
medical records.  Furthermore, the 
appellant should be specifically informed 
as to what portion of evidence she is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
appellant in substantiating her claim, 
per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002)).  

3.  The RO should then obtain the 
veteran's son's medical records from all 
identified health care providers for 
treatment accorded him prior to his 
turning 18.  In particular, the RO should 
request any and all inpatient and 
outpatient records, to include any and 
all clinical medical records for 
treatment accorded the veteran by Dr. 
Clifford of Peter's Creek Clinic, in 
Roanoke, VA.  The appellant should be 
specifically informed as to what portion 
of the evidence identified that she is 
required/expected to submit, and which 
portion of the evidence identified that 
the VA would attempt to obtain in order 
to assist her in substantiating her 
claim, per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

4.  After completion of the above, the RO 
should perform a de novo review and 
readjudicate the appellant's claim to 
have the veteran's son recognized as a 
"helpless child" based on a finding of 
permanent incapacity for self-support 
prior to attaining the age of 18 years, 
including any additional evidence 
obtained on remand.  If any determination 
remains unfavorable to the appellant, she 
and her representative should be provided 
with a supplemental statement of the case 
and be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

5.  After completion of the foregoing, 
the RO should review the file and ensure 
that all of the directives of this REMAND 
have been carried out in full.  If not, 
the RO should take any action necessary 
to ensure such compliance.  38 C.F.R. § 
4.2 (2003); see also Stegall v. West, 11 
Vet. App. 206 (1998).

The purposes of this remand are to comply with due process of 
law and to further develop the appellant's claim.  No action 
by the appellant is required until she receives further 
notice.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  The appellant and her 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

